Citation Nr: 0830450	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial evaluation for post- 
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling, effective February 13, 2004; and as 70 percent 
disabling, effective November 9, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 2000 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD and assigned a 30 percent disability evaluation, 
effective February 13, 2004.  An October 2004 rating decision 
increased the veteran's initial rating for PTSD to a 50 
percent disability rating, effective February 13, 2004.  A 
May 2006 rating decision increased the veteran's rating for 
PTSD to a 70 percent disability rating, effective November 9, 
2005.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to November 9, 2005, the veteran's PTSD was 
manifested by deficiencies in most of the areas work, family 
relations, judgment, thinking, or mood; but total 
occupational and social impairment had not been demonstrated. 

2.  Since November 9, 2005, PTSD has resulted in symptoms 
approximating total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
of 70 percent for PTSD prior to November 9, 2005, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for 100 percent schedular rating for PTSD 
have been met since November 9, 2005.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from the initial evaluation provided after 
grants of service connection.  The courts have held that 
where the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, 
the claim has been substantiated and there is no need to 
provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
issue in this appeal arises from the veteran's disagreement 
with the rating established with the grant of service 
connection.  The courts' reasoning in Hartman and Dunlap 
leads to the conclusion that further VCAA notice is not 
required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  In this case, there has been no allegation of 
prejudice by the veteran or his representative.

VA has complied with its duty to assist the veteran with the 
development of her claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Regarding entitlement to a higher initial disability rating 
since November 9, 2005, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating her claim.  

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.


Factual Background

The veteran underwent a VA examination in September 2004.  
The veteran reported that she was drugged and raped by one of 
her colleagues.  She had a history of PTSD and took Zoloft.  
She had attempted cutting her wrists and had suicidal 
behavior.  She had no visual or auditory hallucinations.  She 
reported nightmares, flashbacks, hypervigilance, easily 
startled reflex, depression and anxiety.  She had these 
symptoms 3 to 4 times a week.  They were of moderate 
intensity.  She had worked as a pharmacy technician in the 
past but had problems at work because of hypervigilance.  She 
appeared to be somewhat isolative and had few contacts.  

On examination, her mood was depressed and her affect was 
tearful.  There was no suicidal or homicidal ideation.  The 
veteran spent her time doing chores around the house.  She 
was looking to get another job.  She appeared somewhat 
isolative.  The examiner stated that the veteran had symptoms 
of PTSD.  She was able to work, but was somewhat isolative.  
The diagnosis was PTSD.  A Global Assessment Functioning 
(GAF) score of 50 was reported.

In May 2005 the veteran presented to the Lyons VA Medical 
Center (VAMC) for admission into the domiciliary program.  
She had been living with her mother and brother temporarily.  
She reported that she was "imminently" homeless and was 
employed as a house cleaner.  She presented with PTSD and 
alcohol abuse.  She denied any suicidal intent but had 
fleeting ideation.  Her affect was restricted and her mood 
was depressed.

The veteran underwent a VA examination in November 2005.  She 
presented with a history of auditory hallucinations.  She 
reported nightmares, flashbacks, hypervigilance, easy startle 
reflex, depression with diminished interest, poor energy and 
concentration, nervousness and anxiety.  These symptoms 
seemed to be moderately severe in nature.  

The veteran had previously worked as a pharmacy technician 
but had stopped because she was too stressed.  She currently 
was doing some house cleaning.  She reported that she kept in 
touch with her family but did not like to go out with friends 
or spend time with them.  Her mood was depressed and her 
affect was blunted.  There was no suicidal or homicidal 
ideation.  She was working part time and spent her free time 
mostly at home watching television.  She said she slept a 
lot.  She did not like to go out with people.  The examiner 
stated that the veteran had symptoms of PTSD, had problems 
with work and appeared to be isolative.  The diagnosis was 
PTSD.  A GAF score of 45 was reported.

The veteran underwent a follow up VA examination in January 
2006.  The veteran reported that during service she was 
attacked and raped by a fellow airman who worked in the same 
facility.  She had frequent nightmares and intrusive thoughts 
about the attack.  She reported continued low self esteem and 
was afraid to go out of the house.  She was not interested in 
socializing at all outside of her family.  She went to work 
as a pharmacy technician but left that job as it was a lot of 
pressure and she began having panic attacks.  She then went 
to work cleaning houses.  Her boss asked her to work in the 
office but then fired her after one day.  She was currently 
looking for another job.  

She stayed at home by herself and watched television and read 
a lot.  She did not have any friends she went out with.  The 
veteran presented with depression and anhedonia associated 
with the assault.  Her mood affect was blunted.  She denied 
suicidal and homicidal ideation.  She had many symptoms of 
anxiety including sleep disturbance, nightmares, panic 
attacks and social isolation.  The veteran was socially 
isolated and made few outside contacts.  The examiner stated 
that she was clearly suffering from the trauma and had since 
defined her life around it.  She saw no purpose to life and 
had no interest or energy in participating in life.  The 
diagnosis was PTSD with symptoms of anxiety and depression.  
A GAF score of 45 was reported.

Analysis

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

VA will also consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Period prior to November 9, 2005

The veteran is currently assigned a 50 percent disability 
rating during the period prior to November 9, 2005.

She had poor interpersonal relationships and he was unable to 
keep any relationships with friends as she was isolative.  
She also has well documented depressive symptoms.  Hence, 
deficiency has been demonstrated in the area of mood.  

Additionally, at the September 2004 VA examination, the 
veteran had a reported GAF score of 50.  A score between 41 
and 50 signifies serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). 

In sum, the evidence can be read as showing deficiencies in 
most of the areas listed under the criteria for a 70 percent 
rating.  Accordingly a rating of 70 percent is granted prior 
to November 9, 2005. 38 C.F.R. §§ 4.7, 4.21. 

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the Board must consider whether 
there is total occupational and social impairment.

During the period prior to November 9, 2005, the GAF score of 
50 was indicative of serious symptoms.  However, the veteran 
remained employed as a part time house cleaner and the 
September 2004 examiner stated that the veteran was able to 
work, but was somewhat isolative.  She experienced 
significant impairment in work, as shown by the November 2005 
VA examiner who stated that she had problems with work.  Her 
ability to maintain employment, however, shows that PTSD did 
not cause total occupational employment prior to November 9, 
2005.  Hence the criteria for a 100 percent rating were not 
met or approximated. 

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards. 

The 70 percent rating is intended to compensate for a severe 
impairment as well as significant time lost from work 
consistent with that level of impairment.  38 C.F.R. § 4.1; 
see 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007) 
(providing a 50 percent rating for disability that results in 
"severe" economic impairment); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (providing a 70 percent rating under former 
rating criteria when PTSD was manifested by severe social and 
industrial inadaptability).

Inasmuch as the veteran was successfully maintaining 
employment prior to November 9, 2005, and is in receipt of a 
70 percent rating during that period, marked interference 
with employment beyond that contemplated by the schedular 
rating is not shown.  The veteran underwent no periods of 
hospitalization prior to November 9, 2005.  Frequent 
hospitalization was not demonstrated.

Accordingly, referral for consideration of an extraschedular 
rating is not warranted. 



Period since November 9, 2005

The veteran is currently assigned a 70 percent disability 
rating during the period since November 9, 2005.

The veteran's \ GAF scores of 45 are indicative of serious 
symptoms, including no friends and an inability to keep a 
job.  DSM IV.

While the veteran was previously employed as a part time 
housekeeper, the January 2006 follow-up examination reported 
that the veteran had been fired and had stopped working.  
There is no indication in the record that she has returned to 
employment.  The record suggests that the veteran has not 
successfully maintained employment at any time after the 
November 2005 VA examination.  The veteran was socially 
isolated and made few outside contacts.

Given her inability to maintain employment and her nearly 
total social impairment, the Board concludes that his 
disability has approximated the criteria for a 100 percent 
rating since November 9, 2005. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21 (2007).  


ORDER

An initial rating of 70 percent is granted for PTSD from 
February 13, 2004 to November 8, 2005.

An initial rating of 100 percent is granted for PTSD, 
effective November 9, 2005. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


